Department 2.
Mr. Justice Harris
delivered tbe opinion of tbe court. Tbe plaintiff owns property adjacent to South 12th Street in tbe City of Salem and brought this suit for tbe purpose of canceling a local assessment which tbe city attempted to levy on bis property to pay for tbe cost of paving a portion of tbe street. A trial in tbe Circuit Court terminated in a decree for tbe plaintiff. Tbe appeal prosecuted by tbe defendant embraces tbe same improvement and assessment that were involved in Watson v. Salem, ante, p. 666 (164 Pac. 567,164 Pac. 1184), and since tbe ruling made in that case is controlling here it necessarily *678follows that the decree of the Circuit Court must he affirmed. Affirmed. Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice McCamant concur.